Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Shelley Denise Munns, Appellant                         Appeal from the County Court at Law of
                                                        Van Zandt County, Texas (Tr. Ct. No.
No. 06-13-00052-CR          v.                          2012-00174). Opinion delivered by Justice
                                                        Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                            Moseley participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED SEPTEMBER 17, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk